Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

                                                                                                         Clifford W. Taylor,
                                                                                                                   Chief Justice
  January 10, 2007
                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                               Marilyn Kelly
  129438(60)(61)                                                                                          Maura D. Corrigan
  129482                                                                                                Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
                                                                                                                        Justices
  RICHARD T. CLERC, Personal Representative of
  the Estate of SARALYN M. CLERC, Deceased,
                 Plaintiff-Appellee,
                                                                     SC: 129438
  v                                                                  COA: 254940
                                                                     Chippewa CC: 01-005641-NH
  CHIPPEWA COUNTY WAR MEMORIAL
  HOSPITAL,
            Defendant-Appellant,
  and
  ROBERT BAKER, M.D.,
             Defendant-Appellee.
  _________________________________________
  RICHARD T. CLERC, Personal Representative of
  the Estate of SARALYN M. CLERC, Deceased,
                 Plaintiff-Appellee,
                                                                     SC: 129482
  v                                                                  COA: 254940
                                                                     Chippewa CC: 01-005641-NH
  CHIPPEWA COUNTY WAR MEMORIAL
  HOSPITAL,
            Defendant-Appellee,
  and
  ROBERT BAKER, M.D.,
             Defendant-Appellant.
  _____________________________________

                On order of the Chief Justice, the motion for immediate consideration is
  GRANTED. The motion by the Michigan Trial Lawyers Association for leave to file a
  brief amicus curiae is considered and it is GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the 

                     foregoing is a true and complete copy of the order entered at the direction of the Court. 


                                                                _________________________________________
                                                                                Clerk